Case 1:15-cv-05871-KPF Document 153-1 Filed 11/29/19 Page 1 of 3



                          Exhibit A
10/08/2013   Case 1:15-cv-05871-KPF Document 153-1 Filed 11/29/19 Page 2 of 3

Adam Gargani

To Whom It May Concern:

This reviews a phone conversation I had with the New York City's District
Attorney's Office.

On February 2 of 2011 I received a voicemail message from Maria Strohbhen
stating she was from the District Attorney's Office and was calling as part of a
matter she was handling with one of my tenants, and requested a return call,
which I did.

The matter involved Kelly Price who was my tenant at that time at 237 West
   th
120 Street, #1 New York, NY 10027 from July of 2007 to August of 2013.

Miss Strohbhen had several questions to ask me concerning events that had
taken place at the building. Specifically these involved incidents where the poJice
had been called and other events that involved altercations between Ms. Price ,
and a man.

Miss Strohbhen asked me about my knowledge of these events. In both the
structure of the questions and the inflection with which these were asked, it was
apparent that the purpose was to question whether these events happened, and
as it was directly communicated, to question whether Ms. Price had been telling
the truth, which she posed was not the case.

I informed Miss Strohbhen that I was aware of issues taking place by reports ·
from my other tenants as well as conversations with Ms. Price. I told Miss
Strohbhen that although I did not have any direct knowledge of what took place
since I did not live at the building, and was not present when they occurred, I also
had no reason to question the veracity of either the reports from my other tenants
or Ms. Price.

I would characterize the reaction of Miss Strohbhen to my responses as
frustrated or annoyed.

She indicated that she was dealing with Ms. Price and was looking to assemble
information that refuted claims that Ms. Price had made. She suggested that Ms.
Price had been making false statements. I told Miss Strohbhen that I although I
uld not commentCase on                event on
                        any specificDocument
                    1:15-cv-05871-KPF        153-1   basis
                                                theFiled 11/29/19        of 3 what I had
                                                                  Page 3than
                                                             of other
en told, that in my dealings with Ms. Price as a tenant in general I had no
ison to presume that her claims, or the reports of my other tenants, were les: ,
in the truth.

e names of other tenants or neighbors were not requested.

ss Strohbhen gave me the impression she was less than satisfied with the
tcome of her call and ended it abruptly.


1cerely,




lam Gargani
                                th
ndlord and Owner of 237 West 120 Street, NY NY 10027


'ergreen 9- Corporation
7 Carleton Avenue
lite 202
~ntral Islip, NY 11722

72370100




)ctober 2013
